57 N.Y.2d 962 (1982)
Karen C. Porcello, as Administratrix of The Estate of Daniel J. Cheney, Deceased, Appellant,
v.
Harold L. Brackett, as Administrator of The Estate of Harold L. Brackett, III, Deceased, Respondent.
Court of Appeals of the State of New York.
Argued October 6, 1982.
Decided November 9, 1982.
David C. Hatch, Thomas J. Kellish and John W. Brandt for appellant.
Henry S. Fraser for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (85 AD2d 917), noting our approval of the standard set forth therein.